          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
        vs.                                     )        Cr. No. 20-1867-MV
                                                )
 JOSHUA GUTIERREZ,                              )
                                                )
                  Defendant.                    )


           UNITED STATES’ SENTENCING MEMORANDUM AND RESPONSE
                    TO DEFENDANT’S FACTUAL OBJECTIONS

       The United States submits this sentencing memorandum and response to Defendant’s

factual objections to the presentence report. The United States respectfully requests that the

Court accept the plea agreement and sentence the defendant, Joshua Gutierrez, to a 12-year term

of imprisonment. In support, the United States asserts the following:

                                        BACKGROUND

       On March 29, 2020, the defendant, Joshua Gutierrez, was spending the night at the home

of his girlfriend, C.P., and her father, L.P. (PSR ¶¶ 16-17; Doc. 25 ¶ 9.) In the early morning

hours, Defendant shot and killed John Doe, another guest who was visiting the home. (Id.)

       The shooting was motivated, at least in part, by Defendant’s long-standing dislike of John

Doe, who was C.P.’s ex-boyfriend and the father of C.P.’s child. (PSR ¶¶ 16-17.) As Defendant

explains it in his sentencing memorandum, “[t]here was bad blood between [Defendant] and

John Doe due to [C.P.]’s former relationship with John Doe.” (Doc. 32 at 3.) That is putting it

mildly. In fact, Defendant’s fury against John Doe was so great that Defendant had previously

attacked John Doe and threatened John Doe’s entire family. (See Navajo Nation Incident Report
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 2 of 11




3-19-028062, attached as Gov. Exh. 1.) Defendant alludes to this history in his sentencing

memorandum several times (Doc. 32 at 3-5), but completely fails to mention his role as the

author of the conflict. Defendant makes it sound like John Doe had previously stabbed him for

no reason. (Id.) This could not be further from the truth. According to tribal police reports, on

October 2, 2019, Defendant went to the home of John Doe and his family. (Gov. Exh. 1 at 5-6.)

Defendant knocked on the door of the home with a large metal pipe, which mimicked the

appearance of a firearm. (Id. at 6.) Defendant was yelling and threatening to kill everyone in the

house. (Id.) Defendant broke the screen door. (Id.) John Doe’s mother, J.P., was present in the

home at the time of the offense as were her minor grandchildren. (Id.) She was terrified for the

children’s safety. (Id.) To protect the household, J.P.’s partner, A.L., and some other male

members of the family went outside to drive Defendant away. (Id.) A fight ensued. (Id. at 5-6.)

During this fight, Defendant was stabbed. (Id.) Notably, Defendant did not provide a statement

to tribal police at the time of the fight saying who stabbed him.1 (Id.) The police did not open a

criminal case involving the stabbing as they determined Defendant was the instigator of the fight.

(Id. at 5, concluding that Defendant was battered by the homeowner of the residence he was

trying to break into).2 In other words, it was Defendant who went after and attacked John Doe,

not the other way around.

        The events of March 29, 2020 are consistent with this history. On March 29, 2020, John

Doe went to L.P.’s house for purely innocuous reasons; he was not seeking out Defendant to hurt

or fight him. (PSR ¶ 17.)


1
 In his March 29, 2020 post-arrest interview, after the death of John Doe, Defendant indicated that it was
John Doe and John Doe’s brother, M.K. who had stabbed him in October 2019.
2
  On December 16, 2020, the United States emailed probation and defendant and informally requested
that probation include this background information in Paragraph 48 the PSR. Probation responded that it
would look into adding the requested information and will be added by way of addendum.

                                                    2
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 3 of 11




       Rather, John Doe was part of a group that wanted to “kick back” with L.P. (Id.) The

group included John Doe’s brother, M.K., John Doe’s cousin, J.L., and M.K.’s girlfriend. (PSR

¶ 12.) The group arrived at L.P.’s house in the early morning hours of March 29, 2020 after a

night out. L.P. invited the group into his room to drink, smoke, and hang out. (PSR ¶ 17.)

       The group initially stayed in L.P.’s room without incident. At some point, however, John

Doe and his brother, M.K., started arguing with each other and wrestling around. (PSR ¶¶ 12,

17.) Hearing the fight, C.P. went to her father’s room and told everyone to leave. (PSR ¶ 16.)

L.P. agreed it was time for the group to go. In accordance with this request, John Doe’s cousin,

J.L., intervened in the fight and told John Doe, “Let’s go.” According to L.P., John Doe

responded, “All right. Let’s get the hell out of here.” 3 At that point, John Doe and J.L. left

L.P.’s room and started walking down the hallway headed out of the house. (PSR ¶ 13, 15.)

       Almost immediately after leaving the room, John Doe ran into Defendant who had armed

himself with a gun and come to the room to challenge the group. (PSR ¶¶ 13, 15; Doc. 25 ¶ 9.)

There was a brief, only seconds long, confrontation between Defendant and John Doe. (Id.) The

witnesses of the confrontation have differing memories of exactly what happened.

         Defendant told police that John Doe swung at him and “grazed” his face.4 Defendant

explained that he then “panicked” and shot John Doe. (PSR ¶ 19.) C.P. gave a similar account

of the shooting. She told police that John Doe swung and hit Defendant as he was walking down




3
 The PSR contains a short summary of L.P.’s account of the night. The United States has provided the
defense and probation with a recording of this statement which is Bates Numbered 187a. The information
provided above comes from this recording.
4
  This information comes from the recording of Defendant’s post-arrest interview, which has been
provided to defense and probation as Bates Number 181a. The PSR contains a shorter summary of this
interview.


                                                  3
             Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 4 of 11




the hallway. (PSR ¶ 16.) As she saw it, Defendant then “got mad” and shot John Doe.5 The

only other witness to the shooting was J.L. (L.P., M.K. and M.K.’s girlfriend were all in L.P.’s

room at the time of the shooting, where they could hear but not see the incident). J.L. has given

varying accounts of the shooting.6 On the morning of the crime, J.L. told police that he

“thought” John Doe gave Defendant a “shove” immediately before Defendant shot John Doe, but

he was not entirely sure. This interview occurred immediately after John Doe died in J.L.’s lap.

In a later statement, after the stress of the moment had passed, J.L. indicated he did not recall

seeing any physical altercation between John Doe and Defendant before the shooting.

          The government believes that the best reading of the evidence is that John Doe briefly

swung at, lunged at, or shoved Defendant as they were passing each other in the hallway.

          Critically, this altercation was fleeting and ungainly. All of the witnesses agreed that

Defendant rapidly shot John Doe within seconds of John Doe leaving L.P.’s room. (PSR ¶¶ 13,

15, 17-17, 19.) John Doe did not wage a sustained physical assault on Defendant prior to the

shooting. (Id.) By Defendant’s own account, John Doe’s blow was clumsy and misplaced.7

This blow caused Defendant little to no injury. Under these facts, it was not reasonably

necessary for Defendant to resort to the most extreme form of deadly force – shooting a man in

the chest – to prevent death or great bodily harm to himself. John Doe was a nuisance and an

irritant, not a serious threat to Defendant’s safety. John Doe was unarmed. (PSR ¶ 19.) He was

already on his way out of the house. The shooting was avoidable and unnecessary.




5
    The full recording of C.P.’s statement can be found at Bates Number 49a.
6
    J.L.’s statements can be found in the previously produced discovery at Bates Numbers 334 and 614-632.
7
 See Bates Numbers 181a and 181b (wherein Defendant describes how John Doe tried to swing at him
and grazed his face, kind of hitting him).

                                                     4
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 5 of 11




       So were Defendant’s subsequent actions. After shooting John Doe, Defendant turned his

gun on John Doe’s brother and cousin and threatened to shoot them too, if they did not leave the

house. (PSR ¶ 13; Doc. 25 ¶ 9.) J.L., a teenager, did not deserve this conduct. J.L. was a

completely innocent bystander, who did nothing to antagonize Defendant or escalate the

situation. (PSR ¶¶ 12-14.) After Defendant shot John Doe, J.L. responded bravely, working

with M.K. and L.P. to remove John Doe from the house and take John Doe to the hospital. (PSR

¶ 14.) Defendant made this process exponentially more difficult by putting J.L. in fear that he

might be killed at any moment as he was helping transport John Doe out of the house. Sadly,

J.L. and M.K.’s efforts were in vain. John Doe died in J.L.’s lap on the way to the hospital.

(PSR ¶ 11.)

       On October 15, 2020, Defendant pled guilty to voluntary manslaughter, in violation of 18

U.S.C. § § 1153 and 1112, and discharging a firearm during and in relation to a crime of violence

in violation of 18 U.S.C. § 924(c)(1)(A)(iii). (Doc. 25.) In entering the plea agreement,

Defendant affirmatively waived any claim of self-defense. (Id. at 5.)

                       THE SENTENCING GUIDELINES CALCULATION

       On December 8, 2020, United States probation issued a Presentence Report (“PSR”)

calculating Defendant’s guideline range as 190 to 207 months of imprisonment. (PSR ¶ 69.) The

government agrees with the guideline calculations contained in the PSR.

                         DEFENDANT’S OBJECTIONS TO THE PSR

       In his sentencing memorandum, Defendant requests five “factual corrections” to the

presentence report. (Doc. 32 at 4-5.) With the clarifications outlined below, the United States

does not object to the proposed corrections.




                                                5
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 6 of 11




       First, Defendant rightly notes that the summary of J.L.’s statements contained in the

presentence report omits J.L.’s statement that John Doe may have shoved Defendant prior to the

shooting. Paragraph 12 of the presentence report states that J.L. “made no mention of an assault

or attempted assault by John Doe towards Gutierrez.” (PSR ¶ 12.) This is only partially correct.

As Defendant points out, J.L. has given varying accounts of the shooting. Like several of the

other witnesses, including Defendant’s girlfriend C.P. (PSR ¶ 16), J.L. initially denied seeing the

shooting. J.L. quickly had a change of heart and related the account of the shooting currently

summarized in Paragraphs 12-13. (Doc. 32 at 4.) When the interviewing agent pushed J.L. to

explain why Defendant shot John Doe, J.L. responded that he thought John Doe may have

pushed or shoved Defendant, but he was not entirely sure. (Bates No. 334.) In a later statement,

J.L. averred that he did not recall any physical altercation prior to the shooting. (Bates No. 614-

632.) The government has no objection to all this information being included in the PSR.

       Second, Defendant objects to the Court crediting L.P.’s statement that Defendant is in a

gang. Defendant claims that he is not a gang member. (Doc. 32 at 4.) The government does not

know whether Defendant is telling the truth. The government agrees, however, that Defendant’s

sentence should not be enhanced on this basis. While it is correct that L.P. stated he believed

Defendant was in a gang, L.P. did not know the name of the gang. This sort of bare, unspecified,

allegation is not the type of information the Court should rely on at sentencing. See U.S.S.G. §

6A1.3 (courts may rely on hearsay at sentencing “provided that the information has sufficient

indicia of reliability to support its probable accuracy”); United States v. Beaulieu, 893 F.2d 1177,

1181 (10th Cir. 1990) (due process requires that hearsay have “some minimal indicium of

reliability beyond mere allegation”). The Court may either excise this sentence from the PSR or

decline to credit it for sentencing purposes. See Fed. Crim. P. 32(i)(3)(B) (“for any disputed



                                                 6
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 7 of 11




portion of the presentence report,” the court may “determine that a ruling is unnecessary either

because the matter will not affect sentencing, or because the court will not consider the matter in

sentencing.”).

       Third, Defendant insists that John Doe “actually assaulted” him as opposed to attempting

to assault him. This is an objection without much significance. The PSR already acknowledges

that John Doe punched Defendant. (PSR ¶¶ 16, 86.) The “attempt to assault” language in

Paragraph 19 simply tracks the language of Defendant’s own confession; Defendant told police

that he shot John Doe because John Doe “tried” fighting him. (Bates No. 181a.) Whether this is

best categorized as an assault, a battery, or an attempted assault, depends on niceties of tribal law

that have no bearing on sentencing. The Court should sentence Defendant based on the facts.

To that end, the government has no objection to replacing the challenged “attempt to assault”

language with a direct quote from Defendant’s own statements. For example, the first sentence

of Paragraph 19 could be amended to read that Defendant “provided a post Miranda statement in

which he explained that he shot John Doe because John Doe tried fighting him.” Or, Defendant

“provided a post Miranda statement in which he explained that he shot John Doe because John

Doe swung at him and grazed his face.” 8

       Defendant’s fourth and fifth objections relate to information primarily within his

knowledge. Defendant asserts that he would welcome the opportunity to receive mental health

and substance abuse treatment. (Doct. 32 at 5.) Defendant also notes that he does not have a

child. (Id.) The government does not object to either clarification. These objections do not

impact the guideline calculations or the government’s sentencing recommendation.



8
 In a second interview, Bates Numbered 181b, Defendant described the events immediately prior to the
shooting saying that John Doe “tried” to swing at him and “kind of got him.” This is consistent with
Defendant’s plea colloquy. (Doc. 25 ¶ 9.)

                                                  7
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 8 of 11




                                          PLEA AGREEMENT

       The plea agreement contemplates Defendant pleading guilty to the voluntary

manslaughter of John Doe with the government forgoing additional charges for Defendant’s

subsequent assault on John Doe’s brother and cousin. The government respectfully requests the

Court accept this agreement. As the Supreme Court has recognized, “[t]he potential to conserve

valuable prosecutorial resources and for defendants to admit their crimes and receive more

favorable terms at sentencing means that a plea agreement can benefit both parties.” Missouri v.

Frye, 132 U.S. 1399, 1407 (2012). Parties in a criminal case must assess the likely outcome of

motions and trial practice. Defendants must weigh their tolerance for the risk of losing a trial

against the benefits of a negotiated settlement. Likewise, counsel for the United States must

weigh the risks of proceeding to trial.

       In negotiating Defendant’s plea agreement, the United States considered the evidence, the

viability of Defendant’s claim of self-defense, and the views of both victims. John Doe’s next-

of-kin, his mother, understandably wanted to see Defendant serve a life sentence for shooting

and killing her son. At the time of the change of plea, she expressed that she was not happy with

the plea agreement, which she viewed as too lenient. The government is sympathetic to this

position and understands her pain.

       The government, however, believes that the proposed plea agreement represents a

reasonable and just outcome in this case. The proposed plea agreement holds Defendant

accountable for the death of John Doe and the terrorizing of John Doe’s relatives by requiring

Defendant to serve a significant prison sentence. The plea provides justice to J.L. by obliging

Defendant to admit to assaulting J.L. and pay restitution for this conduct. (Doc. 25 ¶¶ 9, 16.) At

the same time, the plea agreement acknowledges John Doe’s role in the offense and the potential



                                                 8
          Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 9 of 11




that a jury would credit Defendant’s claim of self-defense. In short, the plea recognizes that

Defendant had a potential, though not viable, claim of self-defense. The United States asks this

Court to accept Defendant’s plea agreement.

                                           ARGUMENT

       As this Court is well-aware, the United States Sentencing Guidelines are advisory. See

United States v. Booker, 543 U.S. 220, 234 (2005). In determining a sentence, the district court

must consider both the Guidelines and the factors set forth in 18 U.S.C. § 3553(a). Gall v.

United States, 552 U.S. 38, 51 (2007). Under this framework, an appropriate sentence is one that

reflects the seriousness of the offense, promotes respect for the law, provides just punishment,

affords adequate deterrence to criminal conduct, protects the public from further crimes of the

defendant, and provides the defendant with needed educational or vocational training, medical

care or other correctional treatment. 18 U.S.C. § 3553(a)(2)(A-D); Booker, 543 U.S. at 261-62.

Specific factors relevant to the sentencing analysis include the nature and circumstances of the

offense and the need to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a)(1-7). For

the reasons set forth below, a 12-year sentence is a proper sentence in this case.

       Defendant has admitted to shooting and killing John Doe. As outlined in detail above,

the shooting was an excessive and catastrophic response to John Doe swinging or pushing at

Defendant. Far from exonerating him, Defendant’s history of “bad blood” with John Doe

supports imposing a 12-year sentence. Defendant’s shooting of John Doe was the outgrowth of a

feud fueled by Defendant’s own violent conduct. Six months prior to the shooting, Defendant

went to John Doe’s house and threatened John Doe and his family with a large metal pipe that

was made to look like a firearm. (Gov. Exh. 1.) This vicious attack petrified John Doe’s family.




                                                 9
         Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 10 of 11




(Id. at 6.) The Court should reject Defendant’s attempts to use the attack and its attendant

consequences as a shield to justify Defendant’s subsequent killing of John Doe.

       Defendant’s conduct in both October 2019 and on March 29, 2020 indicated a desire to

hurt John Doe and a willingness to injure or scare his family in the process. Defendant’s

behavior on March 29, 2020 went far beyond what was reasonably necessary for self-

preservation. After rashly shooting John Doe in the chest, Defendant pointed his gun at John

Doe’s teenaged cousin. J.L. will live with the traumatic effects of this night for the rest of his

life. Defendant’s own expert agrees that this kind of trauma can be extremely damaging. (Doc.

32-2 at 9.) A 12-year sentence appropriately reflects seriousness of the offense and the harm to

the victims, while also balancing Defendant’s history and characteristics, the conduct of John

Doe, and the other § 3553(a) factors.

                                          CONCLUSION

       A 12-year sentence is “sufficient, but not greater than necessary to comply with the

purposes [of sentencing].” 18 U.S.C. § 3553(a). WHEREFORE, the United States respectfully

requests that this Court accept the plea agreement and sentence the Defendant to a term of

imprisonment of 12 years followed by a term of supervised release of at least 3 years.

                                                      Respectfully submitted,

                                                      FRED J. FEDERICI
                                                      Acting United States Attorney

                                                      Electronically filed on February 26, 2021
                                                      ALLISON C. JAROS
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 346-7274 phone
                                                      (505) 346-7296 fax


                                                 10
         Case 1:20-cr-01867-MV Document 35 Filed 02/26/21 Page 11 of 11




I HEREBY CERTIFY that on the 26th
day of February, 2021, I filed the foregoing
pleading electronically through the CM/ECF
system, which caused counsel of record
to be served by electronic means on this date.

/s/________________________
Allison C. Jaros
Assistant U.S. Attorney




                                                 11
